12-3357
         Griffith-Fenton v. Chase Home Finance

                                 UNITED STATES COURT OF APPEALS
                                     FOR THE SECOND CIRCUIT

                                              SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1,
2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON
ANY PARTY NOT REPRESENTED BY COUNSEL.


 1             At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 22nd day of August, two thousand thirteen.
 5
 6       PRESENT:
 7                RICHARD C. WESLEY,
 8                PETER W. HALL,
 9                SUSAN L. CARNEY,
10                     Circuit Judges.
11       _____________________________________
12
13       Beverley Griffith-Fenton,
14
15                             Plaintiff-Appellant,
16
17                      v.                                                  12-3357
18
19       MERS, et al.,
20
21                             Defendants,
22
23       Chase Home Finance, LLC, et al.,
24
25                     Defendants-Appellees.
26       _____________________________________
27
28       FOR PLAINTIFF-APPELLANT:                            Beverley Griffith-Fenton,
29                                                           pro se, Middletown, NY.
30
31       FOR DEFENDANTS-APPELLEES:                           Cynthia Ann Augello, Esq.,
32                                                           Cullen and Dykman, LLP,
33                                                           Garden City, NY.
1        Appeal from a judgment of the United States District

2    Court for the Southern District of New York (Briccetti, J.).

3        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,

4    AND DECREED that the judgment of the district court is

5    AFFIRMED.

6        Appellant Beverley Griffith-Fenton, pro se, appeals

7    from a final judgment dismissing her complaint alleging

8    violations of the Truth in Lending Act, 15 U.S.C. § 1601 et

9    seq.; the Real Estate Settlement Procedures Act, 12 U.S.C.

10   § 2601 et seq.; the Fair Debt Collection Practices Act, 15

11   U.S.C. § 1692 et seq.; the Home Affordable Modification

12   Program, and various state laws, pursuant to Federal Rule of

13   Civil Procedure 12(b)(6) and 28 U.S.C. § 1915(e)(2)(B)(ii),

14   for failure to state a claim.       We assume the parties’

15   familiarity with the underlying facts, the procedural

16   history of the case, and the issues on appeal.

17       We review de novo a district court decision dismissing

18   a complaint pursuant to Rule 12(b)(6) and § 1915(e)(2).      See

19   Litwin v. Blackstone Group, L.P., 634 F.3d 706, 715 (2d Cir.

20   2011); Giano v. Goord, 250 F.3d 146, 149-50 (2d Cir. 2001).

21   After an independent review of the record and relevant case

22   law, we affirm for substantially the same reasons


                                     2
1   articulated by the district court judge in his well-reasoned

2   decision entered May 30, 2012.

3       We have considered all of Appellant’s remaining

4   arguments and find them to be without merit.    Accordingly,

5   we AFFIRM the judgment of the district court.

6                              FOR THE COURT:
7                              Catherine O’Hagan Wolfe, Clerk
8




                                 3